GIERKE, Judge
(dissenting):
I disagree with the majority’s holding that the military judge did not commit plain error. The test for plain error is whether: (1) there has been an error, (2) that error was “plain” or obvious, and (3) the error affected a substantial right of the accused. United States v. Demerse, 37 MJ 488, 491 (CMA 1993). I part company with the majority’s holding that the error did not affect a substantial right of the accused. In United States v. Boland, 20 USCMA 83, 85-86, 42 CMR 275, 277-78 (1970), this Court held that failure to instruct the members that voting must be by secret written ballot affected the substantial rights of the accused and was “presumptively prejudicial.” In my view Boland is controlling.
Boland also holds that the presumption of prejudice may only be rebutted by “compelling evidence in the record that no harm actually resulted.” 20 USCMA at 86, 42 CMR at 278. The record is silent in this case.
The Government asks this Court to consider post-trial affidavits to determine whether appellant was prejudiced by the defective instruction. The majority does not address this issue. In my view, the post-trial affidavits are not competent evidence, because they do not meet the threshold requirement of showing “whether extraneous prejudicial information was improperly brought to the attention of the members of the court-martial, whether any outside influence was improperly brought to bear upon any member, or whether there was unlawful command influence.” Mil.R.Evid. 606(b), Manual for Courts-Martial, United States, 1984.
I do not regard the military judge’s instructions as being sufficient to ensure that voting was secret. Although he instructed them that each member has “equal voice and vote,” and made reference to the duty of the junior member to “collect and count the votes,” there is no mention of the critical requirement for secrecy in voting.
Even under the Articles of War, when voting could be by voice vote, “junior members were required to vote first so that they would be less likely to be influenced by the opinions of their seniors.” United States v. Kendrick, 29 MJ 792, 793-94 (ACMR 1989), citing W. Winthrop, Military Law and Precedents 532 (1886). While disclosure of the votes of the senior members of the court-martial is not “unlawful command influence,” it nevertheless compromises the integrity of the voting process. In my view absence of an instruction mandating secret voting is plain error.
I would reverse the decision of the Court of Military Review as to sentence and authorize a sentence rehearing.